Matter of Patricia A. (Norman A.) (2016 NY Slip Op 05073)





Matter of Patricia A. (Norman A.)


2016 NY Slip Op 05073


Decided on June 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2016

Sweeny, J.P., Acosta, Feinman, Kapnick, Webber, JJ.


1577

[*1]In re Patricia A., and Others, Children Under Eighteen Years of Age, etc.,
andNorman A., et al., Respondents-Appellants, Administration for Children's Services, Petitioner-Respondent.


Schpoont & Cavallo, LLP, New York (Carrie Anne Cavallo of counsel), for appellants.
Zachary W. Carter, Corporation Counsel, New York (Janet L. Zaleon of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Marcia Egger of counsel), attorney for the children.

Order, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about April 28, 2015, which denied respondent parents' motion to change the subject children's permanency goal from adoption to reunification, unanimously affirmed, without costs.
The appeal is not moot (see Matter of Jacelyn TT. [Tonia TT.—Carlton TT., 80 AD3d 1119, 1120 [3d Dept 2011]). In the order on appeal, Family Court properly denied respondents' motion, because a preponderance of the evidence in the record supported the determination that the permanency goal of adoption was in the children's best interest (id. at 1120-1121; see also Matter of Cristella B., 65 AD3d 1037, 1039 [2d Dept 2009]).
We have considered respondents' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 28, 2016
DEPUTY CLERK